Citation Nr: 1041936	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-06 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.

2.  Entitlement to an effective date prior to October 22, 2004, 
for the grant of a 100 percent rating for coronary artery disease 
(CAD), status post myocardial infarction (MI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1955 to February 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in 
pertinent part, continued the previous denial of service 
connection for diabetes mellitus and denied entitlement to 
earlier effective date for a 100 percent evaluation for CAD 
status post MI.  The RO in Oakland, California, currently retains 
jurisdiction of the Veteran's claim file. 

The issues have been recharacterized to comport to the evidence 
of record.  

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence.  Irrespective of the RO's 
action, the Board must decide whether the Veteran has submitted 
new and material evidence to reopen the claim of service 
connection for diabetes mellitus.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

On August 17, 2010 the RO in Oakland, California, received 
numerous private medical records indicating treatment for the 
Veteran's heart disability and diabetes mellitus dated from 2004 
to 2010, which had not been previously considered by the RO.  In 
October 2010 these medical treatment records were forwarded to 
the Board.  Because the Veteran's claim for entitlement to an 
effective date prior to October 22, 2004, for the grant of a 100 
percent rating for CAD, status post MI, is a freestanding claim 
and is being dismissed as a matter of law and regardless of the 
underlying facts, a remand pursuant to 38 C.F.R. § 20.1304 is not 
necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Manning v. Principi, 16 Vet. App. 534 (2002).  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2009).

The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
diabetes mellitus  is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 15, 2005, rating decision granted the Veteran a 
100 percent evaluation for CAD status post MI.  The appellant 
received timely notice of the determination, but did not appeal 
in a timely manner the effective date of the grant of the 
increased rating and that decision is now final.

2.  On February 22, 2006, the RO received a communication from 
the Veteran, which it interpreted as a claim of entitlement to an 
earlier effective date for the grant of the 100 percent rating 
for CAD status post MI.  Thus, the Veteran filed a freestanding 
claim for an earlier effective date for the grant of an increased 
evaluation for CAD status post MI.  


CONCLUSION OF LAW

The Veteran's February 2006 claim of entitlement to an earlier 
effective date for an increased rating is a freestanding claim 
and is barred as a matter of law.  38 U.S.C.A. § 7105(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 20.302(a) (2009); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Regarding the earlier effective date claim, VA's duties to notify 
and assist have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive of 
the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  The 
Veteran's instant claim is being dismissed by the Board because 
the Veteran cannot, under the law, have a freestanding claim for 
an earlier effective date.  

Analysis

The Veteran is seeking an earlier effective date for the grant of 
an increased rating for CAD status post MI.  

Service connection for CAD status post MI was granted in a 
February 1999 rating decision with a 100 percent evaluation, 
effective from January 16, 1998, and a 30 percent evaluation 
effective May 1, 1998.  A February 15, 2005 rating decision 
granted the Veteran a 100 percent evaluation for CAD status post 
MI, effective October 22, 2004.  On February 22, 2006, the RO 
received a claim from the Veteran contending that he believes the 
date of the award of the 100 percent evaluation should be 
retroactive to January 16, 1998, which was the date of his first 
heart attack.  

To prevent finality from attaching to a rating decision, the 
Veteran must file a notice of disagreement (NOD) within one year 
of the rating decision.  See In the Matter of the Fee Agreement 
of Cox, 10 Vet. App. 361, 375 (1997), vacated on other grounds, 
149 F.3d 1360 (Fed.Cir. 1998) (discussing VA's obligation to 
provide notice to the claimant of appellate rights); see also 38 
C.F.R. § 20.200.  Thus, because the Veteran did not submit a NOD 
until after February 15, 2006, the February 2005 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 
20.200, 20.201, 20.302, 20.1103.

The Veteran does not allege clear and unmistakable error (CUE) in 
any of the above-discussed rating decisions.  He merely states 
that he wants an earlier effective date for the grant of a 100 
percent evaluation for CAD status post MI because he had his 
first heart attack in 1998.  A simple disagreement with how the 
RO evaluated the facts is not sufficient to raise a valid claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The RO 
therefore developed the claim as a "freestanding" one for an 
earlier effective date, and denied entitlement in the February 
2007 rating decision on appeal.  

Where a rating decision that established an effective date 
becomes final, an earlier effective date can only be established 
by a request for a revision of that decision based on CUE.  There 
is no "freestanding" earlier effective date claim that could be 
raised at any time.  Rudd, 20 Vet. App. at 299.

Accordingly, the assignment of earlier effective date is not 
warranted and the claim must be dismissed.


ORDER

The claim of entitlement to an effective date prior to October 
22, 2004, for the grant of an 100 percent rating for coronary 
artery disease (CAD), status post myocardial infarction (MI), is 
dismissed.


REMAND

The Veteran seeks to reopen a previously denied claim of service 
connection for diabetes mellitus.  

On August 17, 2010, the RO in Oakland, California, received 
numerous private medical records indicating treatment for the 
Veteran's diabetes mellitus dated from 2004 to 2010, which had 
not been previously considered by the RO.  In October 2010, these 
medical treatment records were forwarded to the Board.  As the 
Veteran has not specifically waived RO/AMC jurisdiction of the 
newly submitted private treatment records and the RO/AMC has not 
considered this relevant evidence in the first instance, a remand 
pursuant to 38 C.F.R. § 20.1304 is necessary.



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The claim of whether new and material 
evidence has been received to reopen a 
previously denied claim of service connection 
for diabetes mellitus should be 
readjudicated, and the RO must specifically 
note and discuss the newly received private 
medical records dated from 2004-2010, which 
are sequentially placed on the top of the 
Veteran's claim file.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


